Dear Mr. Bonnaffons:
Your request for an Attorney General Opinion was forwarded to me for research and reply.  You asked the following questions:
     1.   Does La. R.S. 15:542, which requires the registration of sex offenders, apply to offenders residing in Louisiana who have been convicted of such offenses in federal court?
     2.   May a convicted felon seek elective public office in Louisiana?
In response to your first question, La. R.S. 15:542
provides for the registration of sex offenders.  Subsection (A) of that statute states that "[a]ny adult residing in this state who has pled guilty or has been convicted of any sex offense shall register with the sheriff of the parish of the person's residence." (Emphasis added.)
La. R.S. 15:542 (E) states, in pertinent part, that "[a] conviction for any offense provided in this definition includes a conviction for the offense under the laws of another state which is equivalent to an offense provided for in this Chapter."
Although La. R.S. 15:542 specifically refers to convictions under Louisiana statutes and also expands its provisions to equivalent offenses under the laws of other states, it does not mention a conviction in federal court.  However, because the statute does refer to "any sex offense" and does not specifically exclude federal offenses, it is the opinion of this office that those convicted of federal sex offenses should be required to abide by the notification and registration requirements of La. R.S. 15:542.
In response to your second question, a convicted felon is allowed to seek election for public office in Louisiana if he is not under an order of imprisonment and if he meets all qualifications for that office at the time he qualifies for that office.  La. R.S. 18:451.  However, a person "under order of imprisonment for conviction of a felony" may not vote.  La. Const. Art. 1, § 10 and La. R.S. 18:102(1).  A felon also loses the right to serve on a jury.  La. C.Cr.P. art. 401(A)(5). Conviction of a state or federal felony during a term of office is grounds for removal of the office holder.  La. R.S. 42:1411
(A) and La. Const. Art. 10, § 24(A).  In addition, both La. R.S. 18:451, concerning the qualifications of candidates, and La. R.S. 18:461, concerning the manner of qualifying for a primary election, state, in pertinent part, that "[n]o person . . . shall qualify to become a candidate if he is under an order of imprisonment for conviction of a felony."
As to the restoration of rights or removal of disabilities, the Louisiana Constitution in Art. 1, § 20 provides that "[f]ull rights of citizenship shall be restored upon termination of state and federal supervision following conviction for any offense."  This provision restores only the "basic rights" of citizenship (e.g., voting, office holding and state employment), not privileges (e.g., holding a liquor license).  State v. Adams355 So.2d 917 (La. 1978).
I hope this opinion sufficiently answers your questions. If our office may be of any further assistance, please do not hesitate to contact us.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: J. GREGORY MURPHY Assistant Attorney General
JGM/sff